                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-00095

MICHAEL PAUL


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On January 11 and 25, 2019, the United States of

America appeared by J. Matthew Davis, Assistant United States

Attorney, and the defendant, Michael Paul, appeared in person

and by his counsel, Rachel E. Zimarowski, Assistant Federal

Public Defender, for a hearing on the petition seeking

revocation of supervised release and amendments thereto

submitted by United States Probation Officer Amy Berry-Richmond.

The defendant commenced a 26-month term of supervised release in

this action on September 29, 2017, as more fully set forth in

the Supervised Release Revocation and Judgment Order entered by

the court on July 3, 2017.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant violated the laws of the State of

West Virginia in that on January 21, 2018, he drove on the

public highways on a suspended/revoked driver’s license in

violation of W.Va. Code § 17B-04-03(a) as evidenced by his

guilty plea on March 13, 2018, in the Magistrate Court of

Fayette County, West Virginia; and on June 30, 2018, he drove on

the public highways without an operator’s license in violation

of W.Va. Code § 17B-2-1, drove without insurance in violation of

W.Va. Code § 17D-2A-3, obstructed an officer in violation of

W.Va. Code § 61-05-17(a), and engaged in conduct constituting

“Fleeing Reckless” in violation of W.Va. Code § 16-05-17(d), as

evidenced by his stipulation on the record of the hearing that

the government possesses sufficient proof to prove the

violations by a preponderance of the evidence; (2) the defendant

used and possessed controlled substances as evidenced by a

positive urine specimen submitted by him on January 3, 2018, for

morphine, the defendant having admitted to the probation officer

that he used heroin on December 31, 2017, and on January 1,

2018; and a positive urine specimen submitted by him on December
                                  2
6, 2018, for heroin, marijuana, methamphetamine, amphetamine and

cocaine, the defendant having admitted such use to the probation

officer; (3) the defendant failed to file monthly reports for

the months of March, April, May, June, July, August, September,

October and November, 2018; (4) the defendant failed to

participate in random urine screens as directed on December 7

and 20, 2017; January 11 and 26, February 15 and 23, March 12

and 20, April 10 and 27, and June 8 and 19, 2018; (5) the

defendant failed to report to the probation officer as

instructed on April 30, 2018; (6) the defendant failed to abide

by the condition that he not associate with any persons

convicted of a felony inasmuch as on June 7, 2018, he was

present in the home of a convicted felon without permission; and

(7) the defendant failed to report his contact with law

enforcement on June 7, 2018, within 72 hours; all as admitted by

the defendant on the record of the hearing with the exception of

(1) as set forth above and all as set forth in the petition on

supervised release and amendments thereto.


          And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not


                                3
revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE MONTHS AND ONE DAY.   Restitution is hereby reimposed in

the amount of $268,074.29.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   February 12, 2019




                                 4
